NEWS RELEASE CONTACT: CONMED Corporation Robert Shallish Chief Financial Officer 315-624-3206 FD Investors:Evan Smith/Brian Ritchie 212-850-5600 FOR RELEASE:7:00 AM (Eastern)July 30, 2009 CONMED Corporation Announces Second Quarter 2009 Financial Results - Conference Call to be Held at 10:00 a.m. ET Today - Utica, New York, July 30, 2009 CONMED Corporation (Nasdaq: CNMD)today announced financial results for the second quarter of 2009. Sales for the second quarter ended June 30, 2009 were $164.6 million compared to $192.8 million in the same quarter of 2008.GAAP diluted earnings per share were $0.05 compared to $0.40 in the second quarter of 2008.Non-GAAP diluted earnings per share equaled $0.17 compared to non-GAAP diluted earnings per share of $0.43 in the 2008 second quarter. As discussed below under “Use of Non-GAAP Financial Measures,” the Company presents various non-GAAP financial measures in this release.Investors should consider non-GAAP measures in addition to, and not as a substitute for, or superior to, financial performance measures prepared in accordance with GAAP.Please refer to the attached reconciliation between GAAP and non-GAAP financial measures. For the six months ended June 30, 2009, sales were $328.6 million compared to $383.5 million in the first six months of 2008.GAAP diluted earnings per share were $0.20 for year-to-date June 2009 compared to $0.76 in the same period of 2008.Non-GAAP diluted earnings per share were $0.36 for the 2009 six-month period compared to $0.83 in 2008. “As we anticipated, the Company’s second quarter financial results were similar to the results of the first quarter of 2009.Overall, single-use product sales grew sequentially compared to the first quarter of 2009, although there was some minor variability among product lines.Capital equipment sales were slightly reduced overall, but had sequential growth in the United States, offset by lower international business.Although foreign currency exchange rates were slightly more favorable than the first quarter’s rates, they remain substantially worse for the Company compared to the rates in effect one year ago,” commented Mr. Joseph J. Corasanti, President and Chief Executive Officer. “Compared to last year’s second quarter, single-use device sales, which represent approximately 75 percent of our business, were relatively consistent with last year’s revenues in constant currency.However, reduced hospital spending on capital expenditures continues to affect the 25 percent of our business focused on surgical equipment.CONMED remains confident in the long-term prospects of our capital equipment business because these purchases cannot be deferred indefinitely.Surgical video systems, powered instrument handpieces and electrosurgical generators are susceptible to wear and tear and they must be replaced in due course for the efficient conduct of surgery,” continued Mr. Corasanti. CONMED News Release Continued Page 2 of 11 July 30, 2009 The Company has taken various cost-cutting actions in response to the current economic environment, including, most recently, consolidating a division’s administrative functions within the Corporate headquarters, delaying hiring for certain open positions, reducing production where the Company believes it has sufficient finished goods on hand, freezing the defined benefit pension plan for U.S. employees, and continuing with the previously announced manufacturing restructuring.Our transition to the new manufacturing site in Mexico is now substantially complete, but we expect to incur additional restructuring costs through the end of 2009 as we close two Upstate New York plants and a distribution facility in El Paso, Texas, as well as the divisional administrative office.Over the final six months of 2009, we expect that such costs will approximate $2.5 million for the manufacturing sites and $3.0 million for the administrative office (further described below).The Company continues to review its total cost structure for reductions which are not critical to ensuring CONMED’s long-term success. International sales in the second quarter of 2009 were $73.8 million representing 44.8% of total sales, and $146.7 million for the six months ended June 30, 2009.Unfavorable second quarter currency exchange rates caused sales to be reduced by $9.5 million compared to exchange rates in the second quarter of 2008 and $22.5 million for the six months. Outlook Mr. Corasanti added, “As we commented in the Company’s first quarter earnings release, we continue to believe that the financial results for the second half of 2009 should improve over the first half, particularly during the fourth quarter.Customers have indicated to us that capital product sales should pick up as the end of the year approaches and single-use product sales should improve as the economy strengthens and new products continue to gain traction.However, given the continued uncertainty in the overall healthcare marketplace as a result of the economic environment, we have decided it prudent to take a more conservative approach to the second-half of the year.Consequently, we are reducing the Company’s 2009 sales guidance by $10.0 million to $670 - $680 million and the non-GAAP earnings per share guidance by $0.07 to $0.85 - $0.95.” For the third quarter of 2009, the Company forecasts revenues and earnings to be in-line sequentially with the first two quarters of 2009:namely, sales of $163 - $168 million and non-GAAP diluted earnings per share of $0.15 - $0.20.The non-GAAP estimates for the year and the third quarter exclude the additional non-cash interest expense required by FSP APB 14-1, the net pension gain from the first quarter of 2009, and all of the manufacturing restructuring costs and facility consolidation expenses expected to be incurred in 2009. “While we are naturally disappointed with the way general economic conditions have affected the financial results for 2009, we believe we have made much progress developing a more efficient business operation for the future with enhanced service to our customers and expected increased profitability for the Company,” noted Mr.
